Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2019

                                       No. 04-18-00616-CR

                                        Romeo ADAMS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR9532
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due January 28, 2019; however, the court granted an
extension of time to file the brief until February 27. Appellant has filed a motion requesting an
additional thirty days to file the brief.

        We grant the motion and order appellant’s attorney to file the brief by March 29, 2019
(sixty days after the original deadline). Counsel is advised that no further extensions of time will
be granted absent a motion, filed by the date the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court